Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Zawadzki, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2006) petition for a writ of habeas corpus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zawadzki v. O’Brien, No. 7:09-cv-00114-gec-mfu, 2009 WL 2596600 (W.D.Va. Aug. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.